Citation Nr: 1625910	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-04 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L4-5 and L5-S1, currently evaluated as 20 percent disabling prior to September 12, 2014, and 40 percent disabling thereafter.

2.  Entitlement to service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than September 12, 2014 for the grant of service connection for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than September 12, 2014 for the grant of service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and from June 1989 to June 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February 2008, May 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional medical evidence.  However, neither the Veteran nor his representative have submitted additional evidence, with the exception of written lay statements.

During the pendency of the appeal, in a January 2015 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy (external popliteal) of the right and left lower extremities.  Specifically, the AMC assigned a 20 percent evaluation for radiculopathy of the right lower extremity and a 30 percent evaluation for radiculopathy of the left lower extremity.  Both evaluations were assigned effective from September 12, 2014.  However, the Board notes that, in June 2015, the Veteran filed a notice of disagreement with the effective date assigned for those disabilities. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that a Statement of the Case addressing these matters has been issued. See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case (SOC) has not yet been issued, a remand to the RO is necessary).

In addition, in the January 2015 rating decision, the AMC increased the evaluation for the service-connected lumbar spine disability from 20 percent to 40 percent, effective from September 12, 2014.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Further, in a June 2015 statement, the Veteran indicated that he disagreed with the effective date of the assignment of the 40 percent evaluation.  However, the increased rating claim remains on appeal for the periods before and after the September 12, 2014, effective date for the 40 percent evaluation.  Therefore, remand for the issuance of a SOC as to an earlier effective date for the assignment of the 40 percent evaluation is unnecessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals additional evidence relevant to the issues on appeal, including the April 2014 hearing testimony.  However, an October 2013 supplemental statement of the case (SSOC) reflects the RO's consideration of this evidence.  

The issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine, entitlement to TDIU, and entitlement to effective dates earlier than September 12, 2014, for the grant of service connection for radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to currently have sciatica that manifested in service or that is causally or etiologically related to his military service or to a service-connected disability.


CONCLUSION OF LAW

Sciatica was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO did provide the appellant with a notice in December 2009.  The requirements with respect to the content of the notice were met for the purposes of direct service connection.  In this regard, the RO informed the Veteran about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The December 2009 letter also explained how disability ratings and effective dates are determined.  The June 2013 SOC further explained the information and evidence needed to substantiate a claim for service connection on a secondary basis by including the provisions of 38 C.F.R. § 3.310. 

The Board does acknowledge that the December 2009 letter did not provide provided any notice addressing the evidence needed to substantiate a claim for service connection on a secondary basis.  In any event, the Veteran's personal statements demonstrate that he had actual knowledge of what evidence is required to establish secondary service connection.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information that he received what he was required to submit in order to substantiate his secondary service connection claim. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided). 

Specifically, at the April 2014 hearing, the Veteran indicated that he had radiating pain from his service-connected lumbar spine disability down into his legs.  Moreover, the Veteran has used his knowledge of the evidentiary requirements in establishing service connection for his radiculopathy in each lower extremity as due to his service-connected lumbar spine disability.  In addition, the AOJ's June 2013 SOC and January 2015 supplemental statement of the case (SSOC) provided the Veteran with a summary of the pertinent evidence as to secondary service connection.  The June 2013 SOC also provided a citation to the pertinent laws and regulations governing this issue, while the January 2015 SSOC provided both an explanation of the evidentiary requirements for secondary service connection and a summary of the reasons and bases for the AOJ's decision to deny the secondary service connection issue.  Thus, the appellant had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Veteran has been represented throughout the course of the appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

Additionally, the Veteran and his representative have not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran. 

With regard to the timing of notice, notice should be provided to a claimant before the initial unfavorable rating decision on a claim. Pelegrini, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all notice prior to the August 2010 rating decision on appeal.  However, in Pelegrini, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made. Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claim, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in processing his claims. 

The Federal Circuit Court has further held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the timing error was cured.  After providing additional notice as to the pertinent laws and regulations of secondary service connection contained in 38 C.F.R. § 3.310 and an explanation of the evidentiary requirements for secondary service connection in the June 2013 SOC, the AOJ readjudicated the claim in the January 2015 SSOC.  Thus, the timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). 

Accordingly, the Veteran has received all required notice in connection with the claim, such that there is no prejudicial error in the content or timing of notice. See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA peripheral nerves examinations in March 2010, a VA back conditions examination in January 2012, and a VA back conditions and peripheral nerves examination in September 2014, in connection with his claim for service connection for sciatica.  In addition, the September 2014 VA examiner provided an addendum opinion in December 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2014 VA examination and the December 2014 VA addendum opinion areadequate, as they are predicated on a review of the Veteran's claims file, his reported history, and an examination.  As discussed below, the examiner also provided a rationale for his opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the August 2014 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ obtained the Veteran's outstanding VA treatment records and scheduled him for a VA examination to determine the nature and etiology of any sciatica that may be present.  In addition, in August 2014, the AOJ sent the Veteran a letter seeking identifying information and authorization to obtain the medical opinion relating the Veteran's claimed sciatica to service or to his service-connected lumbar spine disability, as identified during the April 2014 hearing.  The Veteran did not respond to the request.  The Board notes that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and the failure to do so would subject him or her to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the August 2014 remand, the AOJ also provided the Veteran with a VA examination in September 2014.  In the remand directives, the Board requested that the VA examiner specifically comment as to whether any neurological manifestations of the lower extremities, to include sciatica, are caused or permanently aggravated by the service connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1 or are causally or etiologically related to his military service.  The September 2014 VA examiner provided the requested opinion.  In addition, the examiner provided an addendum opinion in December 2014 in which he clarified his earlier opinion and noted that he made a typographical error in his September 2014 opinion.  Thus, there was compliance with the August 2014 remand directives. 

With regard to the April 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claim for service connection on appeal and engaged in a discussion as to substantiation of that claim.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim and held the record open for a period of 90 days for to provide the Veteran and his representative additional time to submit evidence.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

The Veteran has claimed that he has sciatica related to his military service or to his service-connected lumbar spine disability.  The Board notes that the Veteran was granted service connection for radiculopathy of the bilateral lower extremities in a January 2015 rating decision.  However, subsequent to that rating decision, the Veteran specifically inquired as to his claim of service connection for sciatica in a statement received in January 2015.  In addition, in a February 2016 statement, the Veteran's representative noted that the Veteran continued to contend that he warranted service connection for incomplete paralysis of the sciatic nerve secondary to his service-connected lumbar spine disability.

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for sciatica, to include as secondary to his service-connected lumbar spine disability.

The Veteran's service treatment records contain numerous complaints of pain, numbness, tingling sensations, and paresthesia of the bilateral lower extremities.  He complained that his low back pain radiated down his legs throughout his second period of service. See, e.g., October 1990, November 1990, July 1992, and August 1992 service treatment notes.

In a November 1990 electromyography (EMG) report, it was noted that a left Hoffman's reflex was absent.  The EMG of the left paraspinals and selected lumbosacral muscles revealed normal electrical activity with complete recruitment.  The impression was an essentially normal EMG.  The absence of the left Hoffman's reflex was correlated with S1 radiculopathy.  

In a July 1992 emergency care note, the Veteran complained of low back pain that radiated down to both of his legs.  He described a sensation like "needles pricking" in his hips and feet.  The intake note indicated that the Veteran had right leg sciatic pain and left leg lateral pain.  

The post-service evidence shows that the Veteran continued to complain of radiating pain, numbness, tingling sensations, and paresthesia that began in his low back and spread through his legs to his feet. 

During a September 1993 VA general medical examination, the Veteran complained of constant low back pain that occasionally radiated down either leg.  A neurological examination showed that sensory, motor, and proprioceptor modalities were grossly intact, and deep tendon reflexes were present and symmetrical.  

During a September 1993 VA spine examination, the Veteran described radiating pain out of his back down to approximately his knees bilaterally.  He also described occasional numbness and tingling of the feet.  On examination, his reflexes and sensation were intact in the lower extremities.

During a June 1996 VA spine examination, the Veteran described intermittent episodes of pain radiating out of his back into the left leg down to his foot.  On examination, he had back pain with the raising of either leg.  

During a June 1996 VA neurology examination, the Veteran reported that his low back pain traveled from his back down to the left testicle and buttock and through the left lower extremity.  A motor examination showed normal muscle strength with good cooperation and normal tone.  A sensory examination showed that the lower extremities were intact to light touch, pinprick, joint position, and vibration sense.  Deep tendon reflexes were 2+ and symmetric.  Toes were downgoing.  Straight leg raise testing was positive around 30 degrees on the right and 15 to 20 degrees on the left.  There was no spinal tenderness.  The Veteran's gait was antalgic.  The examiner opined that the neurological examination was nonfocal at that time.  

An October 1997 VA magnetic resonance imaging (MRI) study revealed a broad-based disc bulge and focal disc protrusion with migration at the left L4-5 level which caused possible abutment upon the L4 nerve roots as they sit in the nerve root foramen, as well as impinging upon the left L5 nerve root as it sits in its lateral recess.  

During a July 2007 VA spine examination, the Veteran reported that he had constant low back pain with radiation of pain to both legs, terminating in the toes.  A neurological examination revealed normal strength testing.  The Veteran demonstrated heel, toe, and heel-toe walk with some difficulty.  His sensory was symmetrical and equal in all areas to pinprick, dull, and light touch.  Deep tendon reflexes were symmetric and equal bilaterally, and straight leg raise testing was equivocal bilaterally.  The examiner noted that there was no objective evidence of radiculopathy at the time of the examination.

During a March 2010 VA peripheral nerves examination, the Veteran complained of lumbar spine pain and sciatica.  He reported that he had constant pain across his lower back that shot down his legs to either his knees or feet.  He indicated that the pain shot down his legs several times per day, especially with prolonged sitting or walking.  He also stated that he had an associated periodic tingling and numbness in his left foot.  On examination, the Veteran's gait was antalgic and he favored he favored his left knee.  He demonstrated some imbalance on the Romberg test which was multifactorial in etiology.  He had no obvious tremors, fasciculations, spasticity, or rigidity.  Deep tendon reflexes were +2/4 equal and symmetrical for the Achilles.  Patellar reflex on the right was equivocal and on the left was +2/4.  There were no pathologic reflexes.  There was no muscle atrophy, hypertrophy, or loss of muscle tone.  Strength testing to gravity and resistance was within normal limits.  He stated that extension and flexion in both of his hips and flexion in his ankles were somewhat discomforting due to an unknown etiology.  He was able to demonstrate some heel-to-toe walking, some toe walking, and heel walking holding onto his cane.  Sensation to pinprick and light touch was normal and bilaterally symmetric.  Straight leg raise testing was negative bilaterally.  The examiner determined that there were no objective findings of radiculopathy at the time of the examination; therefore, he also concluded that there were no objective findings to support a diagnosis of sciatica.

During a January 2012 VA spine examination, the Veteran described constant pain across his lower back, pain in both of his hips, and a burning sensation in his left leg.  He stated that the pain in his hips and left leg were present daily.  He denied any bladder or bowel complaints.  On examination, the Veteran demonstrated normal bilateral lower extremity strength.  No muscle atrophy was observed.  Deep tendon reflexes were hypoactive in the right knee and normal in the left knee and bilateral ankles.  A sensory examination of the bilateral lower extremities was normal.  Straight leg raise testing was negative for both legs.  The examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also found that the Veteran did not have any other neurologic abnormalities or findings related to his low back disability.  He also included the following statement in his report:

Despite subjective complaints, no objective studies to support radiculopathy: MRI in 2007 and 2011 do not indicate nerve roots impingement.  Equivocally decreased right knee reflex by itself is not diagnostic of lumbar spine radiculopathy; no nerve roots concerns as per imaging study.

During a September 2014 VA spine examination, the Veteran continued to complain of constant muscle aching pain in his low back that moved to his right hip and thigh.  He described a constant, burning, aching pain and muscle spasms in his low back and hips.  He stated that his left great toe was numb and his right great toe was sometimes numb.  On muscle strength testing, the Veteran demonstrated active movement against some resistance with right hip flexion, left knee extension, and right ankle dorsiflexion.  No muscle atrophy was noted.  Deep tendon reflexes were normal in both knees, absent in the right ankle, and hypoactive in the left ankle.  A sensory examination was normal in the bilateral thighs, knees, lower legs, and ankles, and decreased in the bilateral feet and toes.  Vibratory, proprioception, and temporary sensation was present in the legs and feet.  Sharp point sensation was slightly decreased in the feet and lateral calves.  Straight leg raise testing was negative in both legs.  The examiner noted that the Veteran did have radicular pain or other signs of symptoms due to radiculopathy.  Specifically, he indicated that the Veteran had moderate intermittent pain in his right lower extremity and severe intermittent pain in his left lower extremity.  He also had mild numbness in both lower extremities.  He did not have any paresthesias and/or dysesthesias in his bilateral lower extremities.  The examiner diagnosed the Veteran with a herniated lumbar disc with radiculopathy.  He indicated that the nerve roots involved were L4/L5/S1/S2/S3 or the sciatic nerve.  

During a September 2014 VA peripheral nerves examination, the examiner noted that the Veteran had mild constant pain in his bilateral lower extremities; moderate intermittent pain in his right lower extremity; and severe intermittent pain in his left lower extremity.  On muscle strength testing, the Veteran demonstrated active movement against some resistance with right hip flexion, left knee extension, and right ankle dorsiflexion.  The examiner noted that the Veteran's sciatic, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, interior saphenous, obturator, external cutaneous, and ilio-inguinal nerves were normal.  However, he indicated that the Veteran had incomplete paralysis of the bilateral external popliteal nerves of his lower extremities.  He opined that there was no diagnosis of peripheral neuropathy in the Veteran's medical record or his service treatment notes.  He related that the Veteran's leg symptoms have been credited to his radiculopathy.

In a September 2014 VA addendum opinion, the September 2014 VA examiner stated that, since the Veteran's leg symptoms have been credited to his radiculopathy and there is no diagnosis of peripheral neuropathy, peripheral neuropathy cannot be the cause of the Veteran's leg symptoms.  He further explained that the Veteran's problem is radiculopathy, which is a back-related problem and not a peripheral nerve problem.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sciatica. 

The evidence of record clearly shows that the Veteran complained of bilateral lower extremity symptoms of radiating pain, numbness, paresthesias, and a tingling sensation.  The Board also notes that the Veteran is service-connected for radiculopathy of the bilateral lower extremities.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14. 

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Regardless, in this case, the evidence shows that the Veteran does not have sciatica.  Rather, during the September 2014 VA examination, the examiner noted that the Veteran had incomplete paralysis of the bilateral external popliteal nerves of his lower extremities.  Further, the September 2014 VA examiner opined that the Veteran's lower extremity symptoms were related to his radiculopathy, not peripheral neuropathy.  The VA examiner provided detailed reasons for the opinion based on the examination findings with the Veteran's reports and a review of the claims file, which reflects an accurate characterization of the evidence of record.  The Board notes that the examiner's rationale is arguably not exhaustive; however, he did perform a thorough review of the evidence in the claims file, including the Veteran's service treatment notes and VA treatment records that suggested the lower extremity symptoms were related to his sciatic nerves.  Thus, when viewed in that context, the September 2014 VA examiner's opinion is entitled to some probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board has also considered the Veteran's lay statements of record, to include his contention that his bilateral lower extremity symptoms were sciatica.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as the onset of his bilateral lower extremity symptoms and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  In this case, the question of diagnosis of nerve impairment is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a rationale for it.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, is denied.


REMAND

The Veteran was most recently provided a VA examination in connection with his claim for increased ratings for his lumbar spine disability in September 2014.  In a February 2016 statement, the Veteran's representative alleged that the lumbar spine disability had increased in severity since that time. See February 2016 appellant brief, p. 2.  VA's General Counsel  has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

As discussed above, in a January 2015 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy (external popliteal) of the right and left lower extremities.  Specifically, the AMC assigned a 20 percent evaluation for radiculopathy of the right lower extremity and a 30 percent evaluation for radiculopathy of the left lower extremity.  Both evaluations were assigned effective from September 12, 2014.  However, the Board notes that, in June 2015, the Veteran filed a notice of disagreement with the effective date assigned for the radiculopathy disabilities. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that a Statement of the Case addressing these matters has been issued.  This must be accomplished on remand. See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case (SOC) has not yet been issued, a remand to the RO is necessary).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim.  Thus, the issue should be resolved prior to resolution of the claim for entitlement to TDIU. See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a SOC has been issued to the Veteran and his representative addressing the issue of entitlement to an effective date earlier than September 12, 2014, for the grant of service connection for radiculopathy of the right and left lower extremities.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires. 38 C.F.R. § 20.302(b) (2015).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


